Exhibit 10.1

 

BUILD-A-BEAR WORKSHOP, INC.

Description of Build-A-Bear Workshop, Inc. Cash Bonus Program for C-Level
Employees

 

The purpose of the Build-A-Bear Workshop, Inc. (the “Company”) Cash Bonus
Program for C-Level Employees (the “Program”) is to attract and retain highly
qualified executive officers, motivate these executive officers to materially
contribute to the Company’s business success, and align the interests of the
Company’s executive officers and stockholders by rewarding the executive
officers for performance based on achievement of targets established by the
Compensation and Development of the Company’s Board of Directors (the
“Committee”). The Program has been adopted under the Company’s 2017 Omnibus
Incentive Plan (the “2017 Plan”).

 

All C-Level Employees of the Company are eligible to participate in the Program.
The cash bonus, if any, to be paid to each C-Level Employee will be calculated
by multiplying the applicable Percentage of Base Bonus Calculation by the Base
Bonus Calculation for the respective C-Level Employee. The Base Bonus
Calculation for each of the C-Level Employees is determined by multiplying the
Base Bonus Payout for the respective C-Level Employee by his or her eligible
base salary (which excludes items such as relocation allowances, bonuses, stock
options exercised, vested restricted stock, and performance-based long-term cash
program payments) in effect on the date of adoption of the performance
objectives for that fiscal year, as modified by any adjustment made during the
first quarter of such fiscal year (“Eligible Base Salary”). The Base Bonus
Payout for the President and Chief Executive Officer is 100% of her Eligible
Base Salary. The Base Bonus Payout for each of the other C-Level Employees is
50% of his or her Eligible Base Salary.

 

The Percentage of Base Bonus Calculation is set based on the achievement of one
or more performance objectives as follows: (i) a threshold achievement of 1% of
the performance objective; (ii) a target achievement of 100% of the performance
objective; and (iii) a maximum achievement of 200% of the performance objective
(the “Achievement Levels”). The applicable performance objectives will be
established by the Committee within the first ninety (90) days of the applicable
fiscal year and will be based on one or more categories of performance measures
set forth in Section 9 of the 2017 Plan. The calculation of cash bonuses will be
interpolated to reflect performance results which fall within any of the
Achievement Levels, in the sole discretion of the Committee. This discretion
includes the ability to increase or reduce the otherwise applicable Percentage
of Base Bonus Calculation for each Achievement Level.

 

In the event of a financial restatement impacting the applicable performance
objective after a cash bonus has been paid, the Company shall recover from the
recipient of such cash bonus the applicable amount of the cash bonus which
should not have been paid, based on the restatement of the performance
objective, plus interest at the rate determined by the Committee, from the time
Company made such cash bonus payment to the recipient until its recovery
thereof. The recovery of any cash bonus paid pursuant to the Program shall be
made in accordance with the terms of any incentive compensation recoupment or
recovery policy adopted in the future by the Company pursuant to Rule 10D-1 of
the Securities Exchange Act of 1934, as amended, and applicable rules and
regulations of the New York Stock Exchange, or any national securities exchange
on which the Company’s common stock is then-listed, to the extent that such
policy would apply to such cash bonuses.

 